Citation Nr: 1043282	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  04-38 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral carpal tunnel 
syndrome as secondary to service-connected disabilities.

2.	Entitlement to an initial evaluation in excess of 10 percent 
prior to September 16, 2009, and 20 percent thereafter, for 
bulging discs of the cervical spine at C4-C5 and C5-C6.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1977 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in June 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to September 16, 2009, the Veteran's cervical spine 
disability was manifested by no more than subjective 
complaints of pain and fatigability and objective evidence of 
slight limitation of motion with functional forward flexion 
limited to 45 degrees and total range of motion of the 
cervical spine limited to 240 degrees; there is no evidence of 
ankylosis of the cervical spine or of the entire spine nor is 
there evidence of incapacitating episodes with a total 
duration of at least two weeks in a 12-month period.

2.	As of September 16, 2009, the Veteran's cervical spine 
disability is manifested by no more than subjective complaints 
of pain and fatigability with severe limitation of motion of 
the cervical spine following repetitive testing; there is no 
evidence of ankylosis of the cervical spine or of the entire 
spine nor is there evidence of incapacitating episodes with a 
total duration of at least two weeks in a 12-month period.

3.	The Veteran suffers from radiculopathy of the left upper 
extremity, manifested by subjective complaints of pain 
radiating to the left arm to the left medial fingers, 
approximating no more than mild incomplete paralysis of the 
median nerve, secondary to service-connected bulging discs of 
the cervical spine.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 percent 
for bulging discs of the cervical spine prior to September 16, 
2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5290 (2003) and 
Diagnostic Code 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

2.	The criteria for an initial evaluation of 30 percent, but not 
greater, for bulging discs of the cervical spine as of 
September 16, 2009, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5290 
(2003).

3.	The criteria for a separate evaluation of 10 percent for 
radiculopathy of the left upper extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification through 
VCAA letters dated March 2003, March 2006 and February 2008.  
These VCAA notice letters advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained, as have records related to the Veteran's 
claim for Social Security Administration (SSA) disability 
benefits.  The Veteran has not identified any additional records 
that should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating additional 
records has been satisfied.  The Veteran was afforded VA 
examinations in July 2003, September 2005 and September 2009.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
These examinations are adequate for rating purposes as they 
involved a review of the Veteran's claims folder and describe the 
current symptomatology of the Veteran's service-connected 
disorder.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

As a final note, as indicated above, the instant claim was 
remanded by the Board in June 2007 for additional development.  
Specifically, with respect to the instant claim on appeal, the 
Board instructed that the Veteran be provided adequate VCAA 
notice and records related to the Veteran's application for SSA 
disability benefits.  As discussed above, the Veteran was 
provided sufficient VCAA notice through a February 2008 notice 
letter.  Furthermore, records related to the Veteran's disability 
claim have been obtained from the SSA and associated with the 
Veteran's claims file.  As such, the Board finds there has been 
substantial compliance with its June 2007 remand, and 
adjudication of the instant claim may proceed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The Veteran's cervical spine disorder is rated under Diagnostic 
Code 5237 for cervical strain.  However, the Board observes that 
the record includes evidence of bulging discs of the cervical 
spine.  Therefore, regulations relating to intervertebral disc 
syndrome are potentially applicable to the Veteran's claim.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Initially, the Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
during the pendency of this appeal.  The amendment affected 
general diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these 
changes took effect during the pendency of the Veteran's appeal, 
both the former and revised criteria will be considered in 
evaluating the Veteran's service-connected cervical spine 
disability.  However, application of the new criteria prior to 
the effective date of the amended regulation is not allowed.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116- 119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the cervical spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Evaluations of 10, 20 percent and 
30 percent were assigned for slight, moderate and severe 
limitation of motion of the lumbar spine, respectively.

Effective from September 26, 2003, disabilities of the cervical 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2010).  The Formula provides the 
following ratings, in relevant part:

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 30 
percent rating.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees warrants a 20 percent rating.  Finally, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, the combined range of motion of the cervical 
greater than 170 degrees but not greater than 335 degrees 
warrants a 10 percent evaluation.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to encompass 
and take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine".  68 Fed. Reg. at 51,455 (Supplementary Information).  
There are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not present in 
the instant case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

Notes appended to the new General Rating Formula for Diseases and 
Injuries of the Spine specify that, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right rotation are 
zero to 80 degrees.  Id.  Ranges of motion are to be rounded to 
the nearest five degrees.  Id., Note (4).  Separate disability 
ratings are to be given for the thoracolumbar and cervical spine 
segments.  Id., Note (6).  

Although the criteria under the prior Diagnostic Code 5290 are 
less defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is the 
last edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 Fed. 
Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984.  Therefore, there is no inconsistency in 
applying the current ranges of motion to rating spine 
disabilities under the old criteria.

Finally, Intervertebral disc syndrome (either preoperatively or 
postoperatively), rated under Diagnostic Code 5243, is evaluated 
throughout the entire appeal period either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  The criteria contained in Diagnostic 
Code 5293 provides for a 20 percent evaluation where there are 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation contemplates incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is assigned 
when there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2010).  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  Id. Note (2).  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

I.	Increased Evaluation Prior to September 16, 2009

The Veteran has been assigned an initial evaluation of 10 percent 
for his cervical spine disability prior to September 16, 2009.  
Having considered the evidence of record, the Board finds that an 
evaluation in excess of 10 percent is not warranted at any point 
during the period prior to September 16, 2009.  In this regard, 
the Board notes that the Veteran's cervical spine disability is 
manifested by subjective complaints of pain and objective 
evidence of bulging discs at C4-C5 and C5-C6 and slight 
limitation of motion of the cervical spine witha total range of 
motion of the cervical spine limited to 240 degrees.  There is no 
evidence of ankylosis of the cervical spine or the entire spine 
during the applicable rating period, nor is there evidence of 
incapacitating episodes with a total duration of at least two 
weeks in a 12-month period.

With regards to range of motion testing, a July 2003 VA 
examination report notes the Veteran exhibited full range of 
motion of the neck.  A July 2005 VA examination report reflects 
the Veteran exhibited full flexion and extension of 45 degrees 
each, lateral flexion of 30 degrees to the left and 25 degrees to 
the right, and rotation of 45 degrees to the left and 50 degrees 
to the right, with a total range of motion of the cervical spine 
of 240 degrees.  Finally, a November 2007 private evaluation 
noted the Veteran as having full forward flexion and extension, 
left and right lateral flexion from zero to 80 degrees 
bilaterally and left and right lateral rotation from zero to 45 
degrees bilaterally, with a total range of motion of the cervical 
spine of 360 degrees.  There is no evidence of additional 
limitation of functional motion due to fatigue, weakness, or lack 
of endurance.  See DeLuca, supra.

Applying the range of motion measurements to the general ratings 
formula, the above evidence demonstrates the Veteran is not 
entitled to an evaluation in excess of 10 percent for orthopedic 
manifestations of his cervical spine disability at any point 
prior to September 16, 2009, as there is no medical evidence of 
forward flexion of the cervical spine limited to 30 degrees or 
less, or a combined range of motion of 170 degrees or less.  Id.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  Furthermore, as there is no evidence of 
forward flexion of the cervical spine limited to 30 degrees or 
less, or a combined range of motion of 170 degrees or less, the 
Board finds the Veteran's cervical spine disability is manifested 
by no more than "slight" limitation of motion under the "old" 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003); see also supplementary information, 67 Fed. Reg. 56,509, 
supra.

The Board acknowledges the Veteran's contentions that his 
service-connected cervical spine disability warrants an 
evaluation in excess 10 percent prior to September 16, 2009.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected bulging discs of the cervical 
spine.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2010).

Accordingly, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bulging discs of the cervical spine prior to September 16, 2009, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

II.	Increased Evaluation As of September 16, 2009

As of September 16, 2009, the Veteran has been assigned an 
initial evaluation of 20 percent for his cervical spine 
disability.  Having considered the evidence of record, the Board 
finds that an evaluation 30 percent, but not greater, is 
warranted for bulging discs of the cervical spine for the period 
as of September 16, 2009.  In this regard, the Board notes that 
the Veteran's cervical spine disability is manifested by 
subjective complaints of pain and objective evidence of bulging 
discs of the cervical spine with severe limitation of motion of 
the cervical spine.  There is no evidence of ankylosis of the 
cervical spine or the entire spine during the applicable rating 
period, nor is there evidence of incapacitating episodes with a 
total during of at least four weeks during a 12-month period.

With regards to range of motion testing, a September 2009 VA 
examination noted the Veteran exhibited 30 degrees of forward 
flexion and zero degrees of extension.  However, the Veteran had 
pain throughout his range of motion, most notably with cervical 
spine rotation.  Further, repetitive motion caused increased pain 
and fatigue, and the Veteran was unable to maintain his range of 
motion.

Applying the range of motion measurements to the general ratings 
formula, the above evidence demonstrates the Veteran is entitled 
to an of 20 percent for orthopedic manifestations of his cervical 
spine disability, as he demonstrated 30 degrees of forward 
flexion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2010).  However, while 
specific range of motion was not provided following repetitive 
testing, the VA examiner noted the Veteran experienced increased 
pain and fatigue and was unable to maintain his limited range of 
motion.  In light of the examiner's findings following repetitive 
testing, the Board finds that the Veteran's cervical spine 
disorder warrants a 30 percent evaluation for "severe" 
limitation of motion under the "old" rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

The Board observes that the 30 percent evaluation assigned herein 
is the maximum schedular evaluation warranted based upon 
limitation of motion of the cervical spine under both the "old" 
and "new" rating criteria.  As noted above, evaluation greater 
than 30 percent is not warranted as of September 16, 2009, as 
there is no medical evidence of ankylosis of the cervical spine 
or of the entire spine.  Id.  

In light of the above, the Board finds that the Veteran is 
entitled to an initial evaluation of 30 percent, but not greater, 
for his service-connected cervical spine disability as of 
September 16, 2009.  However, a preponderance of the evidence is 
against an evaluation greater than 30 percent for this period.

III.	Neurological Manifestations

The Board has considered whether separate evaluations are 
warranted for neurological manifestations of the Veteran's 
cervical spine disorder.  In this regard, the Board observes that 
a January 2007 private evaluation notes the Veteran complained of 
neck pain radiating to the left arm.  In addition, the September 
2009 VA examination report notes subjective complaints of pain 
radiating into his left arm, down his medial arm and into his 
medial three fingers.

As indicated in Note (1) to the General Formula, associated 
neurological abnormalities are to be rated separately.  
Accordingly, a separate evaluation of 10 percent, but no higher, 
is warranted for radiculopathy of the left upper extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.  The evidence indicates 
that the radiculopathy results in pain and numbness without 
significant impairment of motor strength, and the Board concludes 
that a preponderance of the evidence is against a higher separate 
evaluation than the 10 percent for the left upper extremity 
radiculopathy assigned herein.



IV.	Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

An initial evaluation in excess of 10 percent prior to September 
16, 2009, for bulging discs of the cervical spine at C4-C5 and 
C5-C6, is denied.

An initial evaluation of 30 percent, but not grater, as of 
September 16, 2009, for bulging discs of the cervical spine at 
C4-Cf and C5-C6, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate evaluation of 10 percent, but not greater, for 
radiculopathy of the left upper extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The Veteran contends he is entitled to service connection for 
bilateral carpal tunnel syndrome as secondary to his service-
connected spine disabilities.  Specifically, he contends his 
carpal tunnel syndrome was caused, or aggravated, by the use of a 
cane due to his service-connected lumbar spine disability.  
During the development of his claim, the Veteran was provided a 
VA examination in July 2003.  The VA examiner opined that the 
Veteran's carpal tunnel syndrome is not related to his service-
connected disability.  However, no rationale was provided for 
this negative opinion.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion and 
supporting rationale).  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence... 
is essential for a proper appellate decision").  As such, the 
Veteran must be provided a new VA examination to determine 
whether his carpal tunnel syndrome is proximately due to, or has 
been chronically worsened by, his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of his carpal tunnel 
syndrome.  The claims file, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and examining 
the Veteran, the examiner should address 
the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) the 
Veteran's carpal tunnel syndrome is 
proximately due to any service-
connected disability.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) the 
Veteran's carpal tunnel syndrome has 
been aggravated beyond its normal 
progression by any service-connected 
disability.

A detailed rationale should be provided 
for all opinions.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


